EXHIBIT 10.48

 

SETTLEMENT AND RELEASE AGREEMENT

 

This Settlement and Release Agreement (hereinafter, the “Agreement”) shall be
effective as of May 1, 2015 (the “Effective Date”) by and between SPIRIT BEAR
LIMITED (“Spirit Bear”) and its Assignees, as such term is defined hereinafter
in the final recital, and HPEV, INC. (“HPEV”); each of Spirit Bear and HPEV,
individually a “Party” or collectively, the “Parties”.

 

WHEREAS, Spirit Bear and HPEV are parties to that certain Note and Warrant
Purchase Agreement, dated as of August 9, 2012 (the “NWPA”), pursuant to which,
among other things, Spirit Bear was issued warrants to purchase HPEV stock;

 

WHEREAS, Spirit Bear and HPEV are parties to that certain Securities Purchase
Agreement, dated as of December 14, 2012 (the “Purchase Agreement”), pursuant to
which, among other things, Spirit Bear was issued warrants to purchase HPEV
stock and HPEV preferred stock;

 

WHEREAS, Spirit Bear and HPEV are parties to that certain Settlement Agreement
dated as of April 12, 2013 (the “2013 Settlement Agreement”), pursuant to which,
among other things, Spirit Bear’s conversion ratio from preferred to common
stock was increased;

 

WHEREAS, the Parties are involved in the following lawsuits (collectively, the
“Lawsuits”):

 

(i) HPEV, Inc. v. Spirit Bear Limited, Palmer and Olins 14-cv-9175 (PGG)
(S.D.N.Y.); (ii) HPEV, Inc. v. Spirit Bear Limited 13-cv-01548 (JAD) (GWF) (D.
Nev.), (iii) Hassett v. Palmer, et al., Index No. 14-004473 (NY Sup. Ct. Nassau
Cnty.); (iv) Manhattan Transfer Registrar Company v. HPEV, Inc. and Michael Kahn
14-cv-6418 (ADS) (SIL) (E.D.N.Y.) (the “Interpleader Action”), and (v) Palmer,
et al. v. HPEV, Inc. (Clark Cnty. Distr. Ct., NV, Case No. A-14-703641-B, Dept.
XXV);

 

WHEREAS, the HPEV, Inc. v. Spirit Bear Limited 13-cv-01548 (JAD) (GWF) (D. Nev.)
lawsuit includes various shareholder derivative claims which Spirit Bear has
filed on behalf of HPEV and its shareholders (the “Shareholder Derivative
Claims);

 

WHEREAS, the Parties entered into a Settlement and Release Agreement dated as of
January 28, 2015, which agreement is not currently in effect;

 

WHEREAS, the Parties wish to enter into this Agreement to resolve with finality
all issues related to and arising directly and indirectly from said NWPA,
Purchase Agreement, and 2013 Settlement Agreement, as well as any and all
disputes, claims and allegations of whatever nature among the Parties and their
respective affiliates, specifically including but not limited to the Lawsuits
and the Shareholder Derivative Claims (all together, the “Dispute”);

 

WHEREAS, the Parties have negotiated a settlement agreement applicable to the
Shareholder Derivative Claims attached hereto as Exhibit A which requires court
approval;

 

 
1


--------------------------------------------------------------------------------




 

WHEREAS, without any admission of liability or fault, the Parties each desire to
memorialize their agreement to settle the Dispute in its entirety and fully and
finally release and settle all claims and/or counterclaims which were or could
have been asserted in the Lawsuits (providing separately for the Shareholder
Derivative Claims as addressed in Exhibit A hereto) as well as any other
existing or potential claims among them, and to dismiss the Lawsuits with
prejudice (providing separately for the Shareholder Derivative Claims as
addressed in Exhibit A hereto), in order to avoid the continued expense,
uncertainties and distraction of litigation, and therefore, through their
authorized representatives have agreed to settle all matters that were or could
have been asserted, all as set forth herein below; and

 

WHEREAS, for purposes of this Agreement, the Assignees of Spirit Bear include
all holders of any interest in shares (common or preferred), warrants, or any
other interest in HPEV obtained from or through Spirit Bear, specifically
including Michael Kahn (“Kahn”), Robert Knoll (“Knoll”), Laurel Brown (“Brown”),
Jay Palmer, Ray Adams (“Adams”), and Leonora Lorenzo (“Lorenzo”), and the
entities owned or controlled in whole or in part by each or any of them; but
specifically excluding Bruce W. Jaeger and any entities owned or controlled in
whole or in part by him, as well as any and all parties that acquired shares
that Spirit Bear, Adams, Kahn, and Lorenzo sold in the public market for such
shares.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:

 

1.0

THE SHARES AND WARRANTS

 

1.1-1

Spirit Bear, Kahn, Knoll, Brown, and Lorenzo represent that each has no
ownership or other interest in any equity of HPEV, directly or indirectly, other
than as enumerated in Section 1.0 of this Agreement, as of the Effective Date.
The summary in Table 1.1-1 and Table 1.2-1 of this Agreement is an accurate
tabulation by each (of Spirit Bear, Kahn, Knoll, Brown, and Lorenzo) of its
total interest in HPEV (such preferred shares, common shares, warrants, and
common shares derivable pursuant to the exercise of such warrants, being
referred to collectively hereinafter as the “Shares”), with which summary HPEV
agrees for purposes of this Agreement.

 

Table 1.1-1

 

Common Shares

Spirit Bear - Preferred as if converted

 

7,000,000

 

Spirit Bear - Common Shares

   

500,000

 

Michael Kahn Common Shares

   

216,018

 

Leonora Lorenzo Common Shares

   

190,871

 

Robert Knoll

   

81,055

 

Laurel Brown

   

40,441

 

Total:

   

8,028,385

 

 

1.1-2

Spirit Bear represents that neither it nor its Assignees have made an assignment
of any interest in any of the Shares to Carrie Dwyer, Donica Holt, Robert Olins,
or other persons not specifically identified herein, and acknowledges that HPEV
is relying upon such representation in entering into this Agreement.

 

 
2


--------------------------------------------------------------------------------




 

1.2

Warrants

 

1.2-1

Spirit Bear and Lorenzo will, within three (3) business days following the
Effective Date, deliver their respective warrants to Spirit Bear’s counsel, and
HPEV will, within three (3) business days following the Effective Date, deliver
new warrants (identical to the existing warrants except as to the issue date and
strike price) as set forth hereinafter in Table 1.2-1, to HPEV’s counsel. The
Parties’ respective counsels shall then, by the fourth (4th) business day
following the Effective Date, exchange warrant documents for delivery to HPEV
and to Spirit Bear and Lorenzo, respectively. The warrant positions of Spirit
Bear and Lorenzo as of the delivery provided for in this paragraph by HPEV of
the new warrants shall be as follows, without regard to the existence or
possession of earlier-issued warrants (all of which shall be deemed void as of
the date upon which new warrants are delivered pursuant to this Section):

 

Table 1.2-1

 

Warrants

  Quantity     Strike Price  

Expiration Date

 

           

Series A - Spirit Bear

 

1,800,000

   

$

0.25

 

1/29/2017

 

Series B - Spirit Bear

   

1,800,000

   

$

0.25

 

1/29/2017

 

Series C - Spirit Bear

   

1,800,000

   

$

0.25

 

1/29/2017

 

Series A - Lorenzo

   

200,000

   

$

0.25

 

1/29/2017

 

Series B - Lorenzo

   

200,000

   

$

0.25

 

1/29/2017

 

Series C - Lorenzo

   

200,000

   

$

0.25

 

1/29/2017

 

Penalty Warrants

   

1,000,000

   

$

0.25

 

12/14/2015

 

 

1.2-2

Subject to the quantities, strike prices, and expiration dates specified above
in Table 1.2-1, Spirit Bear shall be entitled to exercise at its discretion the
1,000,000 Penalty Warrants and its Series ‘A’, Series ‘B’, and Series ‘C’
warrants, and Lorenzo shall be entitled to exercise her Series ‘A’, Series ‘B’,
and Series ‘C’ warrants (all such Penalty Warrants and Series ‘A’, Series ‘B’,
and Series ‘C’ warrants owned by Spirit Bear and by Lorenzo being referred to
hereinafter collectively as the “Warrants”) in accordance with the terms of said
Warrants, and to sell the shares issuable upon the due exercise of the Warrants
in an amount not to exceed the volume restrictions under Rule 144 on a quarterly
basis, without regard to whether Rule 144 otherwise might apply to Spirit Bear
or Lorenzo. Spirit Bear acknowledges that it is an affiliate of HPEV and shall
remain an affiliate so long as it continues to hold sufficient securities in
HPEV to be considered an affiliate under the rules and regulations promulgated
by the U.S. Securities & Exchange Commission (“SEC”). The reference to Rule 144
in this paragraph is for convenience only in expressing a contractual volume
limitation hereunder and should in no way be interpreted or construed to imply
that Spirit Bear is obligated to otherwise comply with Rule 144 or that such
compliance is an alternative to the obligation of HPEV with respect to
registration of the Shares as required in Section 1.3 hereof.

 

1.2-3

In the event that HPEV shall not electronically deliver to either Spirit Bear
and/or Lorenzo (the “Exercising Party”), any or all common shares in connection
with a warrant exercise within five (5) trading days of receipt of the Notice of
Exercise (as provided in the warrant agreements), HPEV shall weekly pay to the
Exercising Party liquidated damages per day equal to the product of (1) the
quantity of warrants that the Exercising Party shall have elected to exercise,
multiplied by (2) Two Cents ($0.02). The Parties’ agreement to liquidated
damages shall in no way diminish HPEV’s obligation to timely deliver such shares
and Spirit Bear and Lorenzo shall be entitled to enforce these obligations of
HPEV by injunctive relief and/or specific performance without posting a bond.

 

 
3


--------------------------------------------------------------------------------




 

 

The obligation to pay the foregoing liquidated damages to the Exercising Party
as provided in this Section 1.2-3 is expressly conditioned on:

 

 

(i)

Spirit Bear and/or Lorenzo providing an accurately completed Notice of Exercise
form (as included in the warrant agreements, a copy of which is annexed hereto
as Exhibit B) containing the information required therein; and

 

 

(ii)

The absence of an impediment to HPEV’s strict compliance with this Section
resulting from either:

 

   

a.

regulatory action (whether a formal action or any written letter of instruction)
by any governmental entity of competent jurisdiction charged with oversight over
such transaction, evidenced in writing and delivered to the Exercising Party’s
counsel; or

 

   

b.

force majeure; and

 

 

(iii)

If such warrant exercise occurs prior to the date upon which the Registration
Statement (as defined in paragraph 1.3-1) shall be declared effective by the SEC
(the “Registration Date”), the Exercising Party providing an opinion letter to
HPEV in compliance with Rule 144 of the rules and regulations promulgated by the
SEC (“Rule 144 Opinion Letter”) in connection with the sale of the shares to be
derived pursuant to the warrant exercise. The obligation to provide such opinion
letter shall not be applicable after the Registration Date.

 

1.2-4

In the event that HPEV shall not electronically deliver to Spirit Bear any or
all common shares in connection with the conversion of preferred shares within
five (5) trading days of written notice from Spirit Bear that it is exercising
its conversion rights, HPEV shall weekly pay to Spirit Bear liquidated damages
per day equal to the product of (1) the quantity of common shares that Spirit
Bear shall have elected to receive upon conversion, multiplied by (2) Two Cents
($0.02). The Parties’ agreement to liquidated damages shall in no way diminish
HPEV’s obligation to timely deliver such shares and Spirit Bear shall be
entitled to enforce these obligations of HPEV by injunctive relief and/or
specific performance without posting a bond.

 

 

The obligation to pay the foregoing liquidated damages to Spirit Bear as
provided in this Section 1.2-4 is expressly conditioned on:

 

 

(i)

The absence of an impediment to HPEV’s strict compliance with this Section
resulting from either:

 

   

a.

regulatory action (whether a formal action or any written letter of instruction)
by any governmental entity of competent jurisdiction charged with oversight over
such transaction, evidenced in writing and delivered to Spirit Bear’s counsel;
or

 

 
4


--------------------------------------------------------------------------------




 

   

b.

force majeure; and

 

   

c.

If such conversion occurs prior to the Registration Date, Spirit Bear providing
a Rule 144 Opinion Letter to HPEV in connection with the sale of the common
shares to be derived pursuant to the conversion. The obligation to provide such
opinion letter shall not be applicable after the Registration Date.

 

1.2-5

Force Majeure

 

 

(i)

HPEV shall have the burden of proof with respect to any claim of force majeure
and HPEV shall notify counsel for Spirit Bear by telephone, or such other method
as shall be most practicable (using the contact information in Section 3.6
hereof), within twelve (12) hours following the beginning of an occurrence of
force majeure, followed by notice in writing within three (3) business days of
an occurrence of force majeure.

 

 

(ii)

In the event that electronic delivery of shares in connection with the
conversion of preferred shares and/or the exercise of warrants under this
agreement shall not be possible due to an event of force majeure, Spirit Bear
and/or Lorenzo may direct HPEV and/or its transfer agent that certificates
evidencing the shares due to them be physically delivered, to such address or
addresses as Spirit Bear and/or Lorenzo shall at that date provide, by overnight
courier.

 

 



In the event that under the circumstances of this subparagraph Spirit Bear
and/or Lorenzo shall direct next-day physical delivery of share certificates and
HPEV fails to comply with such direction, then HPEV shall pay liquidated damages
to Spirit Bear and/or Lorenzo as provided in Section 1.2-3 and/or 1.2-4. Such
liquidated damages obligation shall commence on the third (3rd) business day
following the date upon which Spirit Bear and/or Lorenzo shall direct HPEV
and/or its transfer agent to make overnight delivery and shall continue until
the date upon which the certificates shall be received by Spirit Bear and/or
Lorenzo. The Parties’ agreement to liquidated damages shall in no way diminish
HPEV’s obligation to timely deliver such shares and Spirit Bear shall be
entitled to enforce these obligations of HPEV by injunctive relief and/or
specific performance without posting a bond.

 

1.3

Registration

 

1.3-1

HPEV shall, by not later than fifteen (15) business days following the Effective
Date, file (and do all that it can to perfect as necessary or appropriate) with
the SEC a new S-1 Registration Statement applicable to the Shares (the
“Registration Statement”; and the date upon which HPEV shall file the
Registration Statement being sometimes referred to hereinafter as the
“Registration Filing Date”) and, at HPEV’s discretion, up to a maximum of Two
Million Five Hundred Thousand (2,500,000) additional common shares (such
additional shares being limited to newly issued shares sold by HPEV only during
the period from the Effective Date through the Registration Filing Date), and
shall take all such actions as shall be required of it to have such registration
statement declared effective by the SEC (recognizing that the SEC is not subject
to the control of HPEV) as soon as possible (including, but not limited to,
submitting a request for acceleration of effectiveness at the earliest possible
date).

 

 
5


--------------------------------------------------------------------------------




 

HPEV shall thereafter maintain the Registration Statement in effect continuously
and at all times subject to the approval of the SEC (recognizing that the SEC is
not subject to the control of HPEV) for so long as Spirit Bear shall own any
Shares. In addition, for so long as Spirit Bear shall own any Shares, HPEV shall
refrain from any action which may result in the Registration Statement not being
in effect for any period exceeding three (3) trading days.

 

1.3-2

Commencing on the Registration Date and continuing so long as Spirit Bear shall
own any Shares, in the event that HPEV fails to comply with the requirements of
Section 1.3-1 above (recognizing that the SEC is not subject to the control of
HPEV), HPEV shall weekly pay to Spirit Bear, Kahn, Knoll, Brown, and/or Lorenzo,
respectively, liquidated damages per day equal to the product of (1) the
aggregate total of the common shares attributable to all Shares owned by each of
them as of the first date upon which the Registration Statement is not in
effect, multiplied by Two Cents ($0.02). In addition, Spirit Bear, Kahn, Knoll,
Brown, and Lorenzo shall be entitled to enforce this obligation of HPEV by
injunctive relief and/or specific performance without posting a bond.

 

1.3-3

Spirit Bear agrees that, as of the date upon which the Registration Statement
shall be filed by HPEV with the SEC, it shall have no further rights to appoint
nominees to the Board of Directors of HPEV under the Securities Purchase
Agreement, the Bylaws of HPEV, or otherwise.

 

2.0

FURTHER OBLIGATIONS OF THE PARTIES AND ASSIGNEES

 

2.1

Holdover Directors

 

 

2.1-1

Board of Directors members Palmer, Holt and Dwyer (the “SBL Holdover Directors”)
shall each tender his or her written resignation from the HPEV Board of
Directors within three (3) days following the Effective Date, which resignation
shall state that it is effective as of the Effective Date. The SBL Holdover
Directors shall deliver their resignations to Spirit Bear’s counsel to be held
in escrow until the business day following the date upon which HPEV shall file
the Registration Statement with the United States Securities and Exchange
Commission, as provided for in Section 1.3 hereof, at which date the resignation
letters shall be delivered to HPEV through its counsel or as otherwise directed.
The obligations of this paragraph shall be enforceable by injunctive relief or
specific performance without bond as against the SBL Holdover Directors.

 

 
6


--------------------------------------------------------------------------------




 

2.2

No Admission

 

 

2.2-1

Nothing in this Agreement shall constitute (1) an admission of liability,
wrongdoing or responsibility by either Party, or (2) any agreement by either
Party as to the validity of any of the positions advanced by the other Party in
connection with the Dispute. Rather, each Party expressly denies such liability,
wrongdoing or responsibility.

 

 

   

2.2-2

Neither this Agreement nor any part of it may be used in any way against either
Party except in an action to enforce, or seek damages for the breach of, this
Agreement.

 

2.3

Releases

 

2.3-1

Release of Spirit Bear. As of the Registration Date, HPEV and its officers,
directors, members, managers, equity owners, agents, representatives, heirs and
direct and indirect affiliates and their respective successors and assigns
(collectively, the “HPEV Releasors”) irrevocably and unconditionally release,
forever discharge, covenant not to sue, indemnify and hold harmless Spirit Bear
and its employees, stockholders, officers, directors, agents, counsel,
representatives and direct and indirect affiliates and respective successors and
assigns, and all persons, firms, corporations, and organizations acting on their
behalf (collectively referred to as the “Spirit Bear Related Persons”) of and
from any and all actions, causes of actions, suits, debts, charges, demands,
complaints, claims, administrative proceedings, liabilities, obligations,
promises, judgments, agreements, controversies, collection efforts, damages and
expenses (including but not limited to compensatory, punitive or liquidated
damages, attorney’s fees and other costs and expenses incurred), of any kind or
nature whatsoever, in law or equity, whether presently known or unknown
(collectively, the “Claims”), solely excepting any action to enforce this
Agreement and/or seek damages under this Agreement pursuant to Section 3.2,
which HPEV and/or any of the HPEV Releasors ever had for, upon, or by reason of
any matter, cause, or thing whatsoever from the beginning of time against Spirit
Bear or any of the Spirit Bear Related Persons. Without limiting the foregoing,
HPEV and the HPEV Releasors each jointly and severally expressly acknowledge
that its release provided for in this Section 2.3 is intended to include in its
effect, without limitation, all Claims which have arisen and of which it knows,
does not know, should have known, had reason to know, suspects to exist or might
exist in its favor at the time of the signing, including, without limitation,
any Claims relating directly or indirectly to Spirit Bear, including, without
limitation any and all actions which have been or could have been brought
against Spirit Bear or any Spirit Bear Related Person as a result of the NWPA,
the Purchase Agreement, the 2013 Settlement Agreement, the Dispute, the Lawsuits
or any other matter directly or indirectly among HPEV or any HPEV Related Person
and Spirit Bear or any Spirit Bear Related Person, and that this release shall
extinguish all such Claims. This release shall be binding upon each of HPEV and
each HPEV Releasor and their respective partners, officers, directors,
stockholders, employees, agents, representatives, personal representatives,
heirs, assigns, successors and affiliates, and shall inure to the benefit of
Spirit Bear and each of the respective Spirit Bear Related Persons.

 

 
7


--------------------------------------------------------------------------------




 

2.3-2

Release of HPEV. As of the Registration Date, Spirit Bear and its officers,
directors, members, managers, equity owners, agents, representatives, heirs and
direct and indirect affiliates, including its Assignees, and their respective
successors and assigns (collectively, the “Spirit Bear Releasors”) irrevocably
and unconditionally release, forever discharge, covenant not to sue, indemnify
and hold harmless HPEV and its employees, stockholders, officers, directors,
agents, counsel, representatives and direct and indirect affiliates and
respective successors and assigns, and all persons, firms, corporations, and
organizations acting on their behalf (collectively referred to as the “HPEV
Related Persons”) of and from any and all Claims, solely excepting any action to
enforce this Agreement and/or seek damages under this Agreement, which Spirit
Bear and/or any of the Spirit Bear Releasors ever had for, upon, or by reason of
any matter, cause, or thing whatsoever from the beginning of time against HPEV
or any of the HPEV Related Persons, specifically including but not limited to
the following:

 

 

(a)

any and all derivative claims and to the extent permissible by law the
Shareholder Derivative Claims addressed in Exhibit A hereto;

 

 

   

(b)

any claims associated with the negative pledge held by Spirit Bear assignee
Jaeger; and

 

 

   

(c)

any actual or threatened claims for indemnification.

 

 

Without limiting the foregoing, Spirit Bear and the Spirit Bear Releasors each
jointly and severally expressly acknowledge that its release provided for in
this Section 2.3 is intended to include in its effect, without limitation, all
Claims which have arisen and of which it knows, does not know, should have
known, had reason to know, suspects to exist or might exist in its favor at the
time of the signing, including, without limitation, any Claims relating directly
or indirectly to HPEV, including, without limitation any and all actions which
have been or could have been brought against HPEV or any HPEV Related Person as
a result of the NWPA, the Purchase Agreement, the 2013 Settlement Agreement, the
Dispute, the Lawsuits or any other matter directly or indirectly among Spirit
Bear or any Spirit Bear Releasor and HPEV or any HPEV Related Person, and that
this release shall extinguish all such C l a i ms, including the Shareholder
Derivative Claims. This release shall be binding upon each of Spirit Bear and
each Spirit Bear Releasor and their respective partners, officers, directors,
stockholders, employees, agents, representatives, personal representatives,
heirs, assigns, successors and Assignees, and shall inure to the benefit of HPEV
and each of the respective HPEV Related Persons.

 

2.4

Lawsuits

 

Upon the Registration Date, HPEV and Spirit Bear, and the assignees and
representatives of each, agree to dismiss (or, as with respect to the
Interpleader Action, cause to be dismissed) with prejudice the Lawsuits
(including to the extent permissible by law the Shareholder Derivative Claims as
addressed in Exhibit A), each Party to bear its own costs, expenses and
attorneys’ fees in connection therewith. The Parties hereby stipulate and agree
that as of the Effective Date, to the fullest extent of their ability, any and
all discovery or other deadlines in or associated with the Lawsuits are and
shall be treated as stayed or held in abeyance until such time as the Lawsuits
are dismissed, all discovery (including third-party discovery) is and shall be
withdrawn, and that they shall make any such court filings as are appropriate in
furtherance of effecting a complete standstill of all litigation related to the
Lawsuits; and, with the exception that both parties recognize that HPEV has
filed with the United States Securities and Exchange Commission (the “SEC”)
Preliminary Proxy Statements dated December 24, 2014, and January 21, 2015, in
which notice for a shareholders’ meeting has been provided, no annual meeting or
special meeting of the shareholders shall be publicly noticed, scheduled or
held, or any action of any nature taken by HPEV (including its management,
management directors, advisory board members, and all HPEV Related Persons) with
respect to the filing with the SEC of a Definitive Proxy Statement and/or the
composition of the HPEV Board of Directors, until, at the earliest, the day
after the Registration Date, regardless of a demand from any shareholder,
specifically including Mark Hodowanec, for an earlier meeting.

 

 
8


--------------------------------------------------------------------------------




 

2.5

The Parties agree to seek to obtain a complete dismissal of all Shareholder
Derivative Claims. The Parties agree to execute, implement, and submit for court
approval the settlement agreement attached hereto as Exhibit A, and to request
and do all other acts and things required to obtain dismissal of the Shareholder
Derivative Claims. In the event that the settlement agreement attached as
Exhibit A is not approved by the court, then the Parties shall work in good
faith to obtain a dismissal of the Shareholder Derivative Claims through
whatever means are available to them, both Parties to share equally in any
resulting additional cost associated with such means.

 

2.6

Each of the Parties agrees that (i) it shall not make any public disparaging
statements regarding the other; (ii) the text of any press release or other
disseminated announcement or explanation of this settlement (other than
regulatory filings, which are provided for under (iii) hereof) shall be mutually
agreed to in writing prior to its release, dissemination or publication; (iii)
and so long as the Spirit Bear Holdover Directors shall be members of the HPEV
Board of Directors, any portion of public filings by HPEV with the SEC
addressing this settlement (but no other portion of any public filing with the
SEC) shall require the approval of a majority of the voting members of the HPEV
Board of Directors (including the Spirit Bear Holdover Directors); provided,
however, that if a majority of the voting members of the HPEV Board of Directors
are unable to agree on language in a public filing with the SEC specifically
addressing this settlement, then the language below in Section 2.6(a) may be
used without separate approval by the HPEV Board of Directors or otherwise, and
in any event the portions of such filing not directly addressing this settlement
shall not be impacted or conditioned in any way by this Section 2.6.

 

 

(a)

Absent approval of settlement-related language by a majority of the HPEV Board
of Directors as specified above in this Section 2.6, the Company shall, and
agrees to, describe the settlement using the following language: “The Company
has reached an agreement with Spirit Bear Limited and its affiliates and
assignees (“Spirit Bear”) which, upon the registration by HPEV of certain
specified securities held by Spirit Bear and its affiliates and assigns, would
permanently resolve, settle, dismiss, and release all actual and potential
claims among them (except for breaches under the settlement agreement itself, if
any were to arise) without liability therefor, including provisions for the
orderly separation of Spirit Bear and persons associated with Spirit Bear from
control, or oversight as to the operations of the Company. A copy of the
agreement is attached hereto as Exhibit [ ].”

 

 
9


--------------------------------------------------------------------------------




 

3.0

MISCELLANEOUS

 

3.1

Binding Agreement

 

This Agreement is binding on the Parties, including their respective Releasors,
and their respective successors, heirs, legal representatives, and assigns. Each
Party represents to the other that the Party is the sole owner of the claims,
causes of action, and/or rights released herein by the Party, and no such
claims, causes of action, and/or rights, or any part thereof, have been assigned
or conveyed. The undersigned representative for each Party certifies that he or
it is fully authorized by the Party whom he or it represents and such Party’s
Releasors specifically including its affiliates to enter into the terms and
conditions of this Agreement and to commit fully and bind such Party and its
Releasors (specifically including its affiliates) according to the provisions
hereof.

 

3.2

Governing Law and Forum

 

This Agreement, including all matters of construction, validity and performance,
shall be governed by, and construed in accordance with, the laws of New York
without giving effect to the choice of law or conflicts of law provisions
thereof. The Parties hereby consent to the exclusive jurisdiction of the state
and federal courts of the State of New York for enforcement of this Agreement,
resolution of any dispute, claim, or liability of any sort arising from or
related to this Agreement or any matter addressed by this Agreement, including
the Lawsuits.

 

3.3

Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Electronically scanned signatures (such as PDFs) shall be considered
original signatures for all purposes.

 

3.4

Integration

 

This Agreement reflects the entire agreement and understanding between the
Parties, the HPEV Releasors, and the Spirit Bear Releasors with respect to the
settlement contemplated here, and supersedes any and all other prior and
contemporaneous negotiations, correspondence, understandings and agreements
between the Parties, whether oral or written, regarding such subject matter
(specifically including the January 28, 2015, Settlement and Release Agreement,
which is superseded hereby). No agreements altering or supplementing the terms
hereof may be made except by means of a written document, explicitly referencing
this Agreement, signed by the duly authorized representatives of the Parties.

 

 
10


--------------------------------------------------------------------------------




 

3.5

Construction and Joint Preparation

 

This Agreement shall be construed to effectuate the mutual intent of the
Parties. The Parties and their counsels have cooperated in the drafting and
preparation of this Agreement, and this Agreement therefore shall not be
construed against any Party by virtue of its role as the drafter thereof. No
drafts of this Agreement shall be offered by any Party, nor shall any draft be
admissible in any proceeding, to explain or construe this Agreement. The
headings contained in this Agreement are intended for convenience of reference
only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

3.6

Notices

 

 

Spirit Bear’s counsel for receipt of notices and other performance as specified
in this Agreement shall be:

 



Joseph A. Liebman, Esq.
Bailey Kennedy, LLP 

8984 Spanish Ridge Avenue
Las Vegas, NV 89148
Telephone: 1-702-853-0750 

Email: jliebman@baileykennedy.com

 

HPEV’s counsel for receipt of notices and other performance as specified in this
Agreement shall be:

 

David Lubin 

David Lubin & Associates, PLLC

108 S. Franklin Avenue, Suite 10
Valley Stream, NY 11580
Telephone: 1-516-887-8200 

Email: david@dlubinassociates.com 



 

3.7

Further Assurances. From time to time, the Parties agree to do such further acts
and things and to execute and deliver such additional agreements and instruments
as may be necessary to give effect to the purposes of this Agreement and the
Parties’ agreement and understandings hereunder.

 

3.8

Neither the failure nor any delay on the part of any Party to exercise any
right, remedy, power, or privilege under this Agreement shall operate as a
waiver of that right, remedy, power, or privilege. No waiver of any right,
remedy, power, or privilege with respect to any particular occurrence shall be
construed as a waiver of such right, remedy, power, or privilege with respect to
any other occurrence.

 

3.9

In any action or proceeding to enforce the terms of this Agreement, or to
redress any violation of this Agreement, the prevailing party shall be entitled
to recover as damages (in addition to any damages awarded) its attorney’s fees
and costs incurred, whether or not the action is reduced to judgment. For the
purposes of this provision, the “prevailing party” shall be that party who has
been successful with regard to the main issue, even if that party did not
prevail on all the issues.

 

Signatures follow on the next two pages.

 

 
11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
by their duly authorized respective representatives.

 

SPIRIT BEAR LIMITED

HPEV INC.

 

 

 

 

By:

/s/ Jay Palmer

 

By:

/s/ Timothy Hassett  

 

Name:

Jay Palmer

 

Name:

Timothy Hassett

 

Title:

President

 

Title:

CEO

 

 

 

 

 

 

 

SPIRIT BEAR LIMITED

Representative

HPEV INC.

 

 

 

 

By:

/s/ Robert Alan Olins  

 

By:

/s/ Theodore Banzhaf 

 

Name:

Robert Alan Olins

 

Name:

Theodore Banzhaf

 

   

 

Title:

President

 

 

 

 

ROBERT ALAN OLINS

Individually

HPEV INC.

 

 

 

 

By:

/s/ Robert Alan Olins

 

By:

/s/ Quentin D. Ponder

 

Name:

Robert Alan Olins

 

Name:

Quentin D. Ponder

 

   

 

Title:

CFO

 

 

 

 

 

SPIRIT BEAR LIMITED

Representative

HPEV INC.

 

 

 

 

By:

/s/ Carrie Dwyer

 

By:

/s/ Judson Bibb

 

Name:

Carrie Dwyer

 

Name:

Judson Bibb

 

Title:

HPEV Director

 

Title:

Vice President and Secretary

 

 

 

 

SPIRIT BEAR LIMITED

Representative

MARK HODOWANEC

Individually (as to §§ 2.3-1 and 2.4)

 

 

 

 

By:

/s/ Donica Holt

 

By:

/s/ Mark Hodowanec

 

Name:

Donica Holt

 

Name:

Mark Hodowanec

 

Title:

HPEV Director

   

 

 
12


--------------------------------------------------------------------------------




 

SPIRIT BEAR LIMITED

Assignee

 

THEODORE BANZHAF

Individually (as to §§ 2.3-1 and 2.7)

 

 

 

 

 

By:

/s/ Robert Knoll

 

 

/s/ Theodore Banzhaf

 

Name:

Robert Knoll

 

 

Theodore Banzhaf

 

 

SPIRIT BEAR LIMITED

Assignee

 

TIMOTHY HASSETT

Individually (as to § 2.3-1)

 

 

 

 

 

By:

/s/ Laurel Brown

 

 

/s/ Timothy Hassett

 

Name:

Laurel Brown

 

 

Timothy Hassett

 

 

 

 

 

SPIRIT BEAR LIMITED

Assignee

 

QUENTIN D. PONDER

Individually (as to § 2.3-1)

 

 

 

 

 

By:

/s/ Leonora Lorenzo

 

 

/s/ Quentin D. Ponder

 

Name:

Leonora Lorenzo

 

 

Quentin D. Ponder

 

 

 

 

 

SPIRIT BEAR LIMITED

Assignee

 

JUDSON W. BIBB III

Individually (as to § 2.3-1)

 

 

 

 

 

By:

/s/ Michael Kahn

 

 

/s/ Judson W. Bibb III

 

Name:

Michael Kahn

 

 

Judson W. Bibb III

 

 

SPIRIT BEAR LIMITED

Assignee

 

By:

/s/ Ray Adams

 

 

 

Name:

Ray Adams

 

 

 

 

 
13


--------------------------------------------------------------------------------




 

EXHIBIT A

DERIVATIVE ACTION SETTLEMENT AGREEMENT

 

WHEREAS, the parties acknowledge that Spirit Bear has filed a Third Party Claim
against Third-Party Defendants Timothy J. Hassett ("Hassett"), Quentin D. Ponder
(“Ponder”), Judson W. Bibb III (“Bibb”), Theodore H. Banzhaf (“Banzhaf’), Mark
M. Hodowanec ("Hodowanec"), and nominal Counter-defendant HPEV (“SBL Derivative
Action”) (collectively Hassett, Ponder and Bibb are sometimes hereinafter
referred to as “Management Directors”).

 

WHEREAS, in the SBL Derivative Action, Spirit Bear has filed the action
“derivatively on behalf of HPEV against the company's managing officers and
directors for issuing equity or debt without authority and for taking
unauthorized and excessive compensation.” [See Case 2:13-cv- 01548-JAD-GWF, Dkt
119, paragraph 5].

 

WHEREAS Hodowanec has been dismissed from the SBL Derivative Action based upon a
lack of personal jurisdiction over him.

 

WHEREAS it is the intent of the parties through the Settlement and Release
Agreement to which this Derivative Action Settlement Agreement is attached as
Exhibit A (the “DA Settlement Agreement”) to settle all actions and claims by
and among them including but not limited to the SBL Derivative Action.

 

WHEREAS the parties acknowledge that Fed.R.Civ.P. 23.1(c) provides as follows:
“A derivative action may be settled, voluntarily dismissed, or compromised only
with the court's approval. Notice of a proposed settlement, voluntary dismissal,
or compromise must be given to shareholders or members in the manner that the
court orders.”

 

WHEREAS Spirit Bear’s claims for relief in the SBL Derivative Action allege two
principal wrongdoings by HPEV and its management including the Management
Directors: i.e. (1) that management took unauthorized and excessive compensation
and (2) management issued debt or equity without authority.

 

WHEREAS HPEV and the Third Party Defendants deny the allegations.

 

WHEREAS HPEV’s claims for relief against Spirit Bear seek, among other things, a
declaratory judgment from the Court that all executive compensation has been
duly authorized and all debt or equity issued by HPEV was properly authorized.

 

WHEREAS Spirit Bear further made a demand upon HPEV to rescind the management
compensation and the allegedly unauthorized debt or equity issuances and Spirit
Bear alleges that the Management Directors of HPEV wrongfully denied this
demand.

 

WHEREAS upon a proper demand under Article II, Section 3 of HPEV’s bylaws, HPEV
intends to hold a Special Meeting of Shareholders to elect successor directors
to Jay Palmer, Carrie Dwyer and Donica Holt.

 

 
14


--------------------------------------------------------------------------------




 

WHEREAS Palmer, Dwyer and Holt were Spirit Bear designees to the HPEV Board and
the Management Directors have reported that Palmer, Dwyer, and Holt failed to
receive a majority vote of the shareholders at the Annual Meeting on January 13,
2014, which meeting and election are deemed unauthorized by Spirit Bear.

 

WHEREAS the United States District Court, District of Nevada has declared that
Palmer, Dwyer and Holt serve as “holdover directors” until their successors are
elected, until they resign, or until they are removed.

 

WHEREAS three nominees have been chosen by the Management Directors to run for
three director positions on the HPEV Board: Christopher McKee (“McKee”), Richard
J. “Dick” Schul (“Schul”), and Donald Bowman (“Bowman”).

 

WHEREAS Spirit Bear on December 19, 2014 submitted its own nominees for the HPEV
Board of Directors.

 

WHEREAS McKee, Schul and Bowman, if elected, will constitute “Independent
Directors” (for the purposes of this Derivative Settlement Agreement only) who
have no stake in the outcome of the litigation between HPEV and Spirit Bear;

 

WHEREAS the “Independent Directors,” using their sound business judgment, will
be able to evaluate the merits of SBL’s allegations set forth in the SBL
Derivative Action and to determine HPEV’s proper business response thereto based
upon that evaluation.

 

NOW THEREFORE for good and valuable consideration the receipt of which is hereby
acknowledged and the mutual promises, performances, covenants and agreements of
the parties, the parties, intending to be legally bound, agree as follows:

 

1.

Stipulation and Order to Dismiss, With Prejudice

 

The parties hereby agree to file a Stipulation and Order to Dismiss, With
Prejudice, the SBL Derivative Action, subject to the approval of the Court to
the terms of this Settlement Agreement.

 

2.

Formation of Independent Directors Committee

 

Upon completion of the Special Meeting of Shareholders to be noticed following
the Registration Date in the Settlement and Release Agreement, in part, to elect
successor directors for Palmer, Dwyer and Holt, the parties agree that the
Independent Directors elected thereat shall form an Independent Directors
Committee (“IDC”).

 

 
15


--------------------------------------------------------------------------------




 

3.

IDC Review of Spirit Bear’s Derivative Claims

 

The IDC shall review the merits of Spirit Bear’s Derivative Claims as set forth
in the SBL Derivative Action. Exercising their sound business judgment, the IDC
shall determine the appropriate corporate response of HPEV to the claims for
relief raised in the SBL Derivative Action. The IDC shall have the sole and
absolute discretion to take any appropriate responsive action including but not
limited to (a) ratification of any and all actions previously undertaken under
the authority of the Board; (b) filing a lawsuit against any and all Management
Directors setting forth similar or identical claims as those set forth in the
SBL Derivative Action; (c) settling, with or without litigation, any and all
claims HPEV may have against any and all Management Directors on terms and
conditions they deem in the best interest of HPEV; and/or taking such other
action as they determine is in the best interest of HPEV. IDC action shall be
deemed valid and enforceable if undertaken pursuant to a majority vote of the
Independent Directors although the number of IDC members may not be a quorum of
all directors of HPEV.

 

4.

Unanimous Director Approval of Formation of IDC

 

The signatures below of the Management Directors (Hassett, Ponder and Bibb) and
the holdover directors (Palmer, Dwyer and Holt) constitute the unanimous written
consent of the current directors of HPEV to establish the IDC and to give them
such authority as is set forth herein. To the extent a court of competent
jurisdiction determines that any amendment(s) to the bylaws is required to
establish the IDC and to give them the authority set forth herein, this consent
shall be further construed as a vote to amend the bylaws to so provide.

 

5.

Spirit Bear Release Extends to Derivative Claims

 

The release of HPEV by Spirit Bear and its Assignees as set forth in the
Settlement and Release Agreement includes any and all claims that Spirit Bear
has asserted in a derivative capacity for and on behalf of HPEV in the SBL
Derivative Action. Spirit Bear agrees that it has waived and released any and
all such claims against the released parties, including but not limited to the
Third Party Defendants in the SBL Derivative Action, regardless of what action,
if any, the IDC chooses to take as a result of the authority it is granted
herein. The intent of this provision is to prevent Spirit Bear from being deemed
a proper party to refile a new derivative action based upon the actions of the
IDC in the event Spirit Bear disagrees with the actions approved by the IDC in
handling the allegations set forth in the SBL Derivative Action and a court
should construe this language accordingly.

 

6.

Notice to Shareholders: Cooperation

 

The parties agree to cooperate in good faith to obtain court approval of the
settlement of the SBL Derivative Action. Such cooperation includes but is not
limited to providing such notice to shareholders of this Settlement Agreement as
is necessary pursuant to Fed. R. Civ.P. 23.1(c) and/or as the Court directs.

 

 
16


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the undersigned have each caused this DA Settlement
Agreement to be executed by their duly authorized respective representatives.

 

SPIRIT BEAR LIMITED

HPEV INC.

 

 

 

 

By:

/s/ Jay Palmer

 

By:

/s/ Timothy Hassett  

 

Name:

Jay Palmer

 

Name:

Timothy Hassett

 

Title:

President

 

Title:

CEO and Director

 

 

 

 

HPEV INC.

HPEV INC.

 

 

 

 

By:

/s/ Jay Palmer

 

By:

/s/ Theodore Banzhaf  

 

Name:

Jay Palmer

 

Name:

Theodore Banzhaf

 

Title:

Director

 

Title:

President

 

 

 

 

HPEV INC.

HPEV INC.

 

 

 

 

By:

/s/ Carrie Dwyer

 

By:

/s/ Quentin D. Ponder

 

Name:

Carrie Dwyer

 

Name:

Quentin D. Ponder

 

Title:

Director

 

Title:

CFO and Director

 

 

 

 

HPEV INC.

HPEV INC.

 

 

 

 

By:

/s/ Donica Holt

 

By:

/s/ Judson Bibb

 

Name:

Donica Holt

 

Name:

Judson Bibb

 

Title:

Director

 

Title:

Vice President, Secretary, and Director

 

 

 

17

--------------------------------------------------------------------------------